              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

EZEKIEL DAVIS,                                 )
                                               )
                             Plaintiff,        )
                                               )
v.                                             )           No. CIV 17-293-JHP-SPS
                                               )
CORE CIVIC, INC., et al.,                      )
                                               )
                             Defendants.       )

                  OPINION AND ORDER DENYING
     SECOND AND THIRD MOTIONS FOR APPOINTMENT OF COUNSEL

       Plaintiff has filed second and third motions for appointment of counsel (Dkts. 110,

136). He alleges in part that his case is complex, and he needs assistance to prevent the

defendants from presenting false facts and committing fraud.

       There is no constitutional right to appointment of counsel in a civil case. Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir.

1995). The decision whether to appoint counsel in a civil matter lies within the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden

is on the applicant to convince the court that there is sufficient merit to his claim to warrant

the appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)

(quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not

enough “that having counsel appointed would [assist the prisoner] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223 (quoting

Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).
       The Court again has carefully reviewed the merits of Plaintiff’s claims, the nature of

factual issues raised in his allegations, and his ability to investigate crucial facts. McCarthy

v. Weinberg, 753 F.2d 836, 838 (10th Cir. 1985) (citing Maclin v. Freake, 650 F.2d 885, 887-

88 (7th Cir. 1981)). The Court concludes the issues are not complex, and Plaintiff appears

capable of adequately presenting facts and arguments.

       ACCORDINGLY, Plaintiff’s second and third motions for appointment of counsel

(Dkts. 110 and 136) are DENIED.

       IT IS SO ORDERED this 12th day of February, 2019.




                                               2
